The following opinion on motion for rehearing was filed April 4, 1919. Rehearing denied.
Per Curiam.
On the motion for rehearing, it is contended that, as the finding is that the 25th degree of' longitude west from Washington is the boundary line between the two counties, the order fixing the line three miles west of the range line amounts to an arbitrary change of the county line, which of course the court is not author*146ized to do. The court understood the finding to he that the 25th degree of longitude was originally fixed by the legislature as the boundary line, hut that Garden county is prevented by estoppel, as is explained in our former opinion, from now claiming that as the practical boundary line, and as both counties have ignored that as the boundary and the townships have been organized and farms and ranches located with reference to a different boundary line, the line so established by the practice of the public and of the farm owners should be regarded as the true line, and it was therefore so adjudged in the decision.